TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00020-CV


The HON Company, a subsidiary of HON Industries Inc., Appellant

v.

Mayfield Paper Company, Appellee





FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
NO. A-04-0117-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	The parties have filed a joint motion to dismiss this appeal advising that they have
entered into a settlement agreement.  The appeal is dismissed and costs are assessed against the party
incurring them.


 __________________________________________
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed on Joint Motion
Filed:   May 12, 2005